Title: To James Madison from the Burgomasters and Senate of Hamburg, 13 November 1815
From: Hamburg, Burgomasters and Senate of
To: Madison, James


                    
                        
                            President,
                        
                        [13 November 1815]
                    
                    The blessings of Peace having been restored to the world and Hamburgh having resumed her pristine liberty and independence, it was amongst our foremost and most ardent wishes not only to renew our friendly intercourse with the Government of the United States, but if possible to make it more intimate and extensive. It is with a view of expressing these sentiments that we take the liberty of addressing Your Excellency in full confidence, that the friendship which the Government of the United States has formerly shown to us and our citizens is not changed by the severe misfortunes of which our City has been the victim of late Years. We presume to rely the more on those sentiments, as we require the support of friendly powers, and in particular of mercantile States, in order to raise us again to our former useful importance. It will be an object of our greatest care to improve our friendly relations with the Government of the United States, and nothing would give us more satisfaction than the mercantile intercourse which connects our Town with the United States, assuming the greatest importance and resting upon the most solid foundation. To promote this desirable object, we have immediately after the reorganization of the constitutional Government of this Republick caused the custom House Laws to be reported and the duties to be determined as moderate as possible. These custom House Laws which establish for the Inhabitants of the United States in respect of their Ships, Goods, and Importations, a perfect e⟨quality⟩ with our own Citizens, and the importations under our own flag ⟨have⟩ passed, and have already been promulgated last year. We are led ho⟨wever to⟩ dwell upon them at present and to refer to these Laws, the Board of ⟨Trade⟩ of this place having called our attention to an Act of Congress dated the 3d of March, entitled: An act to repeal so much of the several Acts i⟨mposing⟩ duties on the tonnage of the Ships and Vessels, and on Goods, Wares, an⟨d Mer⟩chandize imported into the United States, as imposes a discriminating ⟨duty⟩ on tonnage, between foreign Vessels, & Vessels of the United States, and b⟨etween⟩ Goods imported into the United States in foreign Vessels, and Vessels ⟨of the⟩ United States desiring we might give to your Excellency the assuran⟨ce re⟩quired by the said Act of Congress of the 3d: of March. To this effec⟨t we⟩ certify to Your Excellency by these presents.
                    That, by virtue of the existing Laws of Hamburgh, and particularly ⟨the⟩ Custom House Laws, the American Ships, their Loading, and import⟨ations⟩ are not subject in Our City and its port to any higher duties on the to⟨nnage⟩ and on the Goods than our own Hambr⟨o.⟩ Ships, their loading and ⟨impor⟩tations, and beg leave to request that Your Excellency may please ⟨to⟩ order that the trade and Navigation of this City as much as resp⟨ects⟩ German Produce and Manufactures may be relieved from the

ad⟨ditional⟩ burthens which have till now been exacted, and that they may be ad⟨mitted⟩ to the same privileges which have been bestowed on the Trade & Navi⟨gation⟩ of other Nations in Amity with the United States. We have the honour to sign with the sentiments of high Considerati⟨on and⟩ Respect, Your Excellency’s, most obedient Servants the Burgomasters and Senate of the free Hanseatick City of Hamburgh.
                    
                        (Signed) Wilhelm AmsinckBurgomaster, presidentT. H. Heisedo Secretary.
                        
                    
      
                 
                    Given the 13th. of November, 1815.
                